 

LOAN AGREEMENT
 
This Loan Agreement (the “Loan Agreement”) is made as of February 10, 2012, by
and between DCO Energy, LLC, a New Jersey limited liability company with offices
at 5429 Harding Highway, Building 500, Mays Landing, New Jersey 08330 (the
“Lender”) and Ocean Thermal Energy Corporation, a Delaware Corporation with
offices at 800 South Queen Street, Lancaster, Pennsylvania 17603 (the
“Borrower”).
 
WITNESSETH:
 
WHEREAS, the Borrower desires to obtain certain credit facilities, as set forth
in this Loan Agreement, and the Lender is willing to provide such credit
facilities on the terms and conditions set forth herein;
 
NOW, THEREFORE, the Lender and the Borrower, intending to be legally bound,
hereby agree as follows:
 
1.             The Loan. The Lender agrees, pursuant to the terms and conditions
of this Loan Agreement and the other Loan Documents (as defined below), to make
a loan to the Borrower in the original principal amount of One Million Dollars
($1,000,000) (the “Loan”). The Loan shall be evidenced by a Note (the “Note”)
and shall be made in accordance with and subject to the terms and conditions of
this Loan Agreement, the Note, and other Loan Documents.
 
2.             The Loan Documents. The following documents and materials
(together with this Loan Agreement and any other accessory documents executed in
connection herewith, such documents and materials, as they may be amended,
restated, renewed and extended, are collectively referred to herein as the “Loan
Documents”) have been or will be executed in connection with the Loan:
 
(a)           Note;
 
(b)           Security Agreement, of even date herewith, between Lender and
Borrower (the “Security Agreement”);
 
(c)           A warrant, of even date herewith, granting to Lender, as
additional consideration for making the Loan to Borrower, the right to purchase
3,295,761 shares of the Borrower’s common stock at a price of $0.50 per share.
 
3.             Interest Rate. The Loan shall bear interest as set forth in the
Note.
 
4.             Repayment. Repayment of the Loan shall be made as set forth in
the Note, and pre-payment shall be permitted as therein specified.
 
5.             Use of Proceeds. The proceeds of the Loan shall be utilized by
Borrower for fifty percent (50%) of the pre-development work and studies
relative to the Baha Mar Project with the balance to be used for other
development work and additional projects. Borrower shall provide Lender with a
commercially reasonable accounting of the use of the funds upon request.
 
6.             Collateral. The Loan will be secured by a first lien security
interest in all assets of Borrower now owned or hereafter acquired as more
specifically set forth in the Security Agreement.
 
1
 
 
 

 
 
7.             Expenses and Fees. The Borrower and Lender each agree to pay
their own expenses and fees of every nature related to their execution and
carrying out of this Loan Agreement and the other Loan Documents.
 
8.             Representations and Warranties. The Borrower, in order to induce
the Lender to make the Loan, makes the following representations, warranties,
and promises:
 
(a)            Good Standing. The Borrower is a corporation, duly organized,
validly existing and in good standing under the laws of the state of its
incorporate, with powers adequate to own its properties, and to carry on its
business as presently conducted by it.
 
(b)           Authority; Binding Agreement. The execution, delivery, and
performance of the Loan Documents are within the corporate power of the
Borrower, have been duly authorized by the Borrower, and are not in
contravention of law or the terms of the Borrower’s Articles of Incorporation
and By-Laws. The execution, delivery and performance of the Loan Documents does
not and will not contravene any documents, agreements or undertakings to which
the Borrower is a party or by which it is bound. No approval of any person,
corporation, governmental body or other entity is a prerequisite to the
execution, delivery, validity or enforceability and performance of the Loan
Documents. When executed by the Borrower, the Loan Documents to which the
Borrower is a party will constitute the legally binding obligations of the
Borrower, enforceable in accordance with their terms except as the
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally.
 
(c)            Financial Information. Subject to any limitation stated therein
or in connection therewith, all balance sheets, earning statements, accounts
receivable lists and aging schedules and other financial data which have been or
shall be furnished to the Lender by the Borrower to induce the Lender to enter
into this Loan Agreement or otherwise in connection herewith, do or will fairly
represent the financial condition of the Borrower in all material respects, are
accurate, complete and correct in all material respects insofar as completeness
may be necessary to give the Lender a true and accurate knowledge of the subject
matter as of the date hereof. There are no material liabilities, direct or
indirect, fixed or contingent, of the Borrower as of the date of such financial
statements, which are not reflected therein or in the notes thereto. There has
been no material adverse change in the financial condition or operations of the
Borrower since the date of said financial statements or since the respective
dates on which the Borrower furnished the Lender with other financial data or
other representations about its financial condition.
 
(d)           Solvency. Any borrowings to be made by the Borrower under this
Loan Agreement do not and will not render Borrower insolvent. The Borrower is
not contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency laws, or the liquidation of all or a major portion of
its property, and the Borrower has no knowledge or any reason to know of any
person contemplating the filing of any such petition against it.
 
9.             Covenants. The Borrower agrees with the Lender that during the
term of this Agreement and the other Loan Documents, and any extensions,
replacements or renewals thereof (except as otherwise agreed by the Lender in
writing):
 
(a)            Insurance. The Borrower shall maintain adequate fire and extended
coverage insurance, with the Lender named as lender loss payee, as well as
general liability, business interruption and other insurance policies as are
customary. All such insurance:
 
(i)            Shall be issued in such amounts and by such companies as are
satisfactory to the Lender; and
 
2
 
 
 

 
(ii)           Shall contain provisions providing for thirty (30) days’ prior
written notice to the Lender of any intended change or cancellation and
providing that no such change or cancellation shall be effective as to the
Lender in the absence of such notice.
 
(b)           Notice of Default; Litigation. The Borrower shall notify the
Lender in writing immediately upon becoming aware of any default hereunder, or
of any actions, suits, investigations, or proceedings at law, in equity or
before any governmental authority that may have a material adverse effect on the
Borrower, pending or threatened, against or affecting the Borrower or any
collateral securing the Loan or involving the validity or enforceability of the
Loan Documents or the priority of the liens created thereunder.
 
(c)            Financial Information. The Borrower shall furnish or cause to be
furnished to the Lender: (i) on an annual basis, federal income tax returns of
the Borrower and annual financial statements of the Borrower, compiled by
certified public accountants, within one hundred twenty (120) days after the end
of each fiscal year; and (ii) on a fiscal quarter basis, internally-prepared
interim financial statements of the Borrower in a form satisfactory to Lender
within thirty (30) days of the close of each fiscal quarter.
 
(d)           Expenses. The Borrower shall pay all costs and expenses
(including, but not limited to, attorneys’ fees) incidental to the preservation
and priority of the Lender’s liens and security interests under the Loan
Documents and to the collection of all obligations pursuant to the Loan
Documents.
 
(e)            Sale of Assets, etc. The Borrower shall not sell, lease, assign,
transfer, or otherwise dispose of any of its now owned or hereafter acquired
assets, expect: (1) inventory disposed of in the ordinary course of business;
and (2) the sale or other disposition of assets no longer used or useful in the
conduct of its business.
 
(f)            Mergers, etc. The Borrower shall not wind up, liquidated or
dissolve, reorganize, merge or consolidate with or into, or convey, sell,
assign, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any person, or acquire all or substantially all
of the assets or the business of any person.
 
(g)           Loans and Advances. The Borrower shall not make any additional
loans or advances to any individual, firm, or corporation.
 
(h)           Further Assurances. Each Party shall execute such documents as the
other Party may reasonably request relating to the Loan.
 
10.           Conditions Precedent. The obligation of the Lender to make the
Loan is subject to the satisfaction by the Borrower of the following conditions
precedent:
 
(a)           The Borrower’s representations and warranties as contained herein
shall be accurate and complete as of the date of closing;
 
(b)           The Borrower shall not be in default under any of the covenants
contained herein as of the date of closing;
 
(c)           The Borrower shall have executed and delivered all of the Loan
Documents to which it is a party.
 
3
 
 

 
11.           Events of Default; Acceleration; Remedies. The occurrence of any
one or more of the following events shall constitute a default (an “Event of
Default”) under this Agreement:
 
(a)            If any statement, representation or warranty made by the Borrower
in the Loan Documents, in connection therewith or any financial statement,
report, schedule, or certificate furnished to the Lender by the Borrower, any of
its representatives, employees or accountants during the term of this Agreement
shall prove to have been false or misleading when made, or subsequently becomes
false or misleading, in any material respect;
 
(b)           Default by the Borrower in payment within five (5) days of the due
date of any principal or interest or other amounts called for under the Loan
Documents;
 
(c)           Default by the Borrower in the performance or observance of any of
its respective obligations under the provisions, terms, conditions, warranties
or covenants of the Loan Documents and such failure shall continue for a period
of thirty (30) days or more following receipt of written notice thereof from the
Lender;
 
(d)           The occurrence of an event of default not cured within any
applicable remedy period, under any other obligation of the Borrower in an
aggregate amount of Ten Thousand Dollars ($10,000) or more, for borrowed money
or under any lease;
 
(e)           The dissolution, terminate of existence, merger or consolidation
of the Borrower, or a sale of all or substantially all of the assets of the
Borrower out of the ordinary course of business;
 
(f)           A change in the beneficial ownership of fifty percent (50%) or
more (in the aggregate) of the issued and outstanding voting capital stock of
the Borrower from the ownership on the date of this Loan Agreement, whether
through transfer, issuance of stock or membership interest or otherwise;
 
(g)           The occurrence of an event of default not cured within any
applicable remedy period, under any obligations of the Borrower to the Lender
other than under the Loan Documents, whether created prior to, concurrent with,
or subsequent to obligations arising out of the Loan Documents;
 
(h)           The Borrower shall: (i) apply for or consent to the appointment of
a receiver, trustee or liquidator of any of its property, (ii) admit in writing
its inability to pay its debts as they mature, (iii) make a general assignment
for the benefit of creditors, (iv) be adjudicated a bankrupt or insolvent, (v)
file a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization to take advantage of any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it or
he in any proceeding under any such law or (vi) offer or enter into any
compromise, extension or arrangement seeking relief or extension of its debts;
 
(i)            In the event that proceedings shall be commenced or an order,
judgment or decree shall be entered against the Borrower, without the
application, approval or consent of the Borrower in or by any court of competent
jurisdiction, relating to the bankruptcy, dissolution, liquidation,
reorganization or the appointment of a receiver, trustee or liquidator of the
Borrower of all or a substantial part of their or its assets, and such
proceedings, order, judgment or decree shall continue undischarged or unstayed
for a period of 90 days;
 
4
 
 

 
 
(j)            A final and unappealable judgment for the payment of money in
excess of Ten Thousand Dollars ($10,000) shall be rendered against the Borrower
and the same shall remain undischarged for a period of 60 days, during which
period of execution shall not be effectively stayed.
 
Upon the occurrence of any Event of Default, automatically upon an Event of
Default under subsection (h) or (i) of this Section or otherwise at the election
of the Lender, (i) all of the obligations of the Borrower to the Lender, under
this Loan Agreement or the Loan Documents, will immediately become due and
payable without further demand, notice or protest, all of which are hereby
expressly waived; (ii) the Lender may proceed to protect and enforce its rights,
at law, in equity, or otherwise, against the Borrower and may proceed to
liquidate and realize upon any of its collateral in accordance with the rights
of a mortgagee or a security party under the Uniform Commercial Code, any other
applicable law, any Loan Document; and/or (iii) the Lender’s commitment to make
further loans under this Agreement or any other agreement with the Borrower will
immediately cease and terminate.
 
12.           General Provisions. The Lender and the Borrower agree as follows
with respect to the Loan Documents:
 
(a)           Waivers:
 
(i)           The Borrower hereby waives, to the fullest extent permitted by
law, presentment, notice, protest and all other demands and notices of any
description and assent (1) to any extension of the time of payment or any other
indulgence, (2) to any substitution, exchange or release of collateral, and (3)
to the release of any other person primarily or secondarily liable for the
obligations evidenced hereby.
 
(ii)           No delay or omission on the part of the Lender in exercising any
right, privilege, or remedy hereunder shall operate as a waiver of such right,
privilege, or remedy or of any other right, privilege, or remedy under the Loan
Documents. No waiver of any right, privilege or remedy or any amendment to the
Loan Documents shall be effective unless made in writing and signed by the
Lender. A waiver on any one occasion shall not be construed as a bar to or
waiver of any such right, privilege and/or remedy on any future occasion. No
single or partial exercise of any power hereunder shall preclude other or future
exercise thereof or the exercise of any other right. The acceptance by the
Lender of any payment after any default under the Loan Documents shall not
operate to extend the time of payment of any amount then remaining unpaid
hereunder or constitute a waiver of any rights of the Lender hereof under the
Loan Documents.
 
(b)           Binding Agreement. The Loan Documents shall inure to the benefit
of and shall be binding upon the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
 
(c)           Entire Agreement and Amendment. The Loan Documents constitute the
entire agreement between the Lender and the Borrower with respect to the Loan
and shall not be changed in any respect except by written instrument signed by
the parties thereto.
 
(d)           Governing Law. The Loan Documents and all rights and obligations
thereunder, including matters of construction, validity, and performance, shall
be governed by the laws of the Commonwealth of Pennsylvania.
 
5
 
 

 
 
(e)           Severability. If any term, condition, or provision of the Loan
Documents or the application thereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable according to law, then the remaining
terms, conditions, and provisions of the Loan Documents, or the application of
any such invalid or unenforceable term, condition or provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, condition, and provision of the
Loan Documents shall be valid and enforced to the fullest extent permitted by
law.
 
(f)           Notice. Any demand or notice required or permitted under the Loan
Documents shall be effective if either: (i) hand-delivered to the addressee, or
(ii) deposited in the mail, registered or certified, return receipt requested
and postage prepaid, or delivered to a private express company addressed to the
addressee: (A) at the address shown below, or (B) if such party has provided the
other in writing with a change of address, at the last address so provided. Any
notice or demand mailed as provided in this paragraph shall be deemed given and
received on the earlier of: (i) the date received; (ii) or the date of delivery,
refusal, or non-delivery as indicated on the return receipt, if sent by mail or
private express as provided above.
 
Borrower:
Lender:
Ocean Thermal Energy Corporation
DCO Energy, LLC
Attention: Jeremy Feakins,
Attention: Frank DiCola,
Chairman & CEO
President & CEO
800 South Queen Street
5429 Harding Highway, Bldg. 500
Lancaster, PA 17603
Mays Landing, NJ 08330
Phone: 717-299-1344
Phone: 609-837-8010
E-mail: jeremy@otecorporation.com
Email: fdicola@dcoenergy.com
 
 
With a copy to:
With copy to:
Ocean Thermal Energy Corporation
Chief Financial Officer, DCO Energy, LLC
Attention: Gerald Koenig, General Counsel
Attention: Michael Jingoli
8220 Crestwood Heights Drive, #1105
100 Lenox Drive, Suite 100
McLean VA 22102
Lawrenceville, NJ 08648
Phone: 703-725-4002
Phone: 609-896-3111
Email: gskoenig@aol.com
Email: mjingoli@jingoli.com

 
(g)           Conflict Among Loan Documents. In the event of any conflict
between the terms, covenants, conditions and restrictions contained in the Loan
Documents, the term, covenant and condition or restriction which grants the
greater benefit upon the Lender shall control. The determination as to which
term, covenant, condition, or restriction is the more beneficial shall be made
by the Lender in its sole discretion.
 
(h)           Costs of Collection. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs of collection under the Loan Documents, including
reasonable attorneys’ fees, whether or not any foreclosure or other action is
instituted by the Lender in its discretion.
 
(i)             Set-Off, etc. As additional collateral, the Borrower grants (1)
a security interest in, or pledges, assigns and delivers, to Lender, as
appropriate, all deposits, credit and other property now or hereafter due from
the Lender to the Borrower and (2) the right to set-off and apply ( and a
security interest in said right), from time to time hereafter and without demand
or notice of any nature, all, or any portion, of such deposits, credits and
other property, against the indebtedness evidenced by any of the Notes, whether
the other collateral, if any, is deemed adequate or not.
 
6
 
 

 
 
(j)            Rights Cumulative. All rights and remedies of the Lender, whether
granted herein or otherwise, shall be cumulative and may be exercised singularly
or concurrently and the Lender shall have, in addition to all other rights and
remedies, the rights and remedies of a secured party under the Uniform
Commercial Code of Pennsylvania. Except as otherwise provided by law, the Lender
shall have no duty as to the collection or protection of the collateral or of
any income thereon or as the preservation of any rights pertaining thereto
beyond the safe custody thereof.
 
IN WITNESS WHEREOF, the Borrower and the Lender have executed this Loan
Agreement as of the date first written above.
 
 
 
OCEAN THERMAL ENERGY CORPORATION
 
By: /s/ Stephen Oney
Name: Stephen Oney, PhD
Title: Director & Chief Science Officer
 
DCO ENERGY, LLC
 
By: /s/ Frank DiCola
Name: Frank DiCola
Title: President & CEO

 
7
 
 

 
PROMISSORY NOTE
 
$1,000,000
February 10, 2012

 
FOR VALUE RECEIVED, Ocean Thermal Energy Corporation, a Delaware corporation
with an address of 800 South Queen Street, Lancaster, PA 17603 (the “Borrower”),
hereby promise to pay to the order of DCO Energy, LLC, a New Jersey limited
liability company with offices at 5429 Harding Highway, Building 500, Mays
Landing, New Jersey 08330 (the “Lender”), at 5429 Harding Highway, Building 500,
Mays Landing, New Jersey 08330, or at any other place designated to the Borrower
by the Lender in writing, the principal sum of One Million Dollars ($1,000,000),
with interest as herein specified, and under the terms and conditions stated
herein.
 
1.             Repayment of Principal and Interest. Principal and interest shall
be repaid by Borrower to Lender as follows: Commencing on March 3, 2012,
Borrower shall make monthly payment of interest only, in arrears, with
subsequent payments being made on the corresponding day of each succeeding
month. The Borrower shall repay the principal amount of this Note ON DEMAND;
provided, however, that if demand is not sooner made, on February 3, 2015 (the
“Maturity Date”), the Borrower shall pay to the Lender the unpaid principal
balance of the Loan, all accrued and unpaid interest thereon, and all other
costs and amounts payable to the Lender hereunder.
 
All amounts payable hereunder are payable in lawful money of the United States
of America at the address of the Lender set forth above in immediately available
funds. Prior to a Default, all payments shall be applied first on account of
other charges, second to accrued interest due on the unpaid balance of principal
and finally the remainder of such payments shall be applied to unpaid principal.
If a Default occurs, payments and monies received may be applied in any manner
and order deemed appropriate by the Lender.
 
2.             Rates and Calculation of Interest. Interest on the outstanding
and unpaid principal balance of the Loan shall be calculated for the actual
number of days in the then current calendar year that principal is outstanding,
based upon a year of three hundred sixty (360) days, accrue and shall be paid at
the fixed rate of interest per annum equal to ten percent (10%).
 
In no event shall the rate of interest hereunder be in excess of the maximum
amount permitted by law. In the event the rate of interest hereunder is
determined to be in excess of the maximum amount permitted by law, such interest
rate shall be automatically decreased to the maximum rate permitted by law.
 
In addition to all other rights contained in this Note, if a Default (defined
herein) occurs and as long as a Default continues, all outstanding sums
hereunder shall bear interest at the interest rate otherwise prevailing under
the preceding paragraph, plus 3% (the “Default Rate”). The Default Rate shall
also apply from acceleration until all unpaid sums and obligations (whether
matured or contingent) hereunder and any judgment thereon are paid in full.
 
3.             Prepayment. This Note may be prepaid in whole or in part at any
time at the option of the Borrower without premium or penalty. Each prepayment
shall be applied first to the payment in full of other charges payable
hereunder, then to accrued interest and the remainder of such payment, if any,
shall be applied to the reduction of the unpaid principal balance.
 
1
 
 

 
 
4.             Loan Agreement. This Note is the Note referred to in the
agreements between the Borrower, the Lender, and any surety executed in
connection with this Note, including, but not limited to the Loan Agreement of
even date herewith (the “Loan Agreement”) and the Loan Documents referenced
therein (the “Loan Documents”). The failure of the Borrower and/or any surety to
execute any such agreement or other document shall not affect the validity of
this Note. This Note shall evidence all obligations of the Borrower to the
Lender under the Loan Agreement and Loan Documents.
 
5.             Integration. The terms and conditions of this Note, together with
the terms and conditions of the Loan Agreement and the Loan Documents, contains
the entire understanding between the Borrower and the Lender with respect to the
indebtedness evidenced hereby. Such understanding may not be amended, modified,
or terminated except in writing duly executed by the parties hereto.
 
6.             Default and Remedies. The occurrence of any default or event of
default (“Default”), as defined in the Loan Agreement and/or the Loan Documents,
shall constitute a Default of and under this Note.
 
When a Default occurs, the Lender, at its option, may declare the entire unpaid
balance of principal of this Note, unpaid interest thereon and all other
charges, costs and expenses provided for herein, in the Loan Agreement and/or
any of the Loan Documents, and/or pursuant to any other agreements between
Borrower and Lender, immediately due and payable without notice to or demand
upon the Borrower. Upon the occurrence of a Default, the Lender shall have all
of the rights and remedies with respect to this Note and with respect to all of
the Lender’s collateral and security as described or in the Loan Agreement, the
Loan Documents, in this Note, and/or otherwise as provided for by law, in
equity, mid otherwise, including the rights of a secured party under the Uniform
Commercial Code of Pennsylvania.
 
7.             Security. As security for the payment of this Note and for all
other indebtedness, obligations, and undertakings of the Borrower under the Loan
Agreement and the Loan Documents, the Borrower acknowledges that it has granted
to Lender a security interest, mortgage and/or other liens and rights in all of
the collateral and security described in the Loan Agreement and/or in the Loan
Documents. The Lender shall have no duty or obligation to the Borrower, or to
any endorser, guarantor, surety, or other party, to perfect any lien or security
interest of the Lender in the Lender’s collateral and security. In addition, the
Lender shall not be required to marshal any collateral or security or guaranties
or to resort to the same in any particular order.
 
8.            Waiver. The undersigned hereby waives presentment for payment,
demand, notice of nonpayment, notice of protest, and protest of this Note, and
all of the notices in connection with delivery, acceptance, performance,
default, or enforcement of the payment of this Note. The failure by the Lender
to exercise any right or remedy shall not be taken to waive the exercise of the
same thereafter for the same or any subsequent Default. The Borrower waives any
claim of set-off, recoupment and/or counterclaim. All notices to the Borrower
shall be adequately given if mailed postage prepaid to the address appearing in
the Lender’s records. The Borrower intends this Note to be a sealed instrument
and to be legally bound hereby.
 
9.             Holder. The references to “Lender” herein shall be deemed to be
references to any subsequent assignee, transferee, or other holder of this Note.
 
10.           Governing Law. This Note shall be construed in accordance with the
domestic internal laws of the Commonwealth of Pennsylvania, without reference to
any conflict of laws provisions, as a Note made, delivered and to be wholly
performed within the Commonwealth of Pennsylvania.
 
2
 
 

 
 
11.           Judicial Proceedings. Any suit, action, or proceeding, whether
claim or counterclaim, brought or instituted by the Borrower or the Lender, or
any of their successors or assigns, on or with respect to this Note or the
dealings of the Borrower or the Lender with respect hereto, shall be tried only
by a court and not by a jury. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR
PROCEEDING. In connection therewith, the Borrower agrees that any suit, action,
or proceeding arising hereunder or with respect hereto will be instituted in the
Court of Common Pleas of York County, Pennsylvania, or the United States
District Court for the Middle District of Pennsylvania, and irrevocably and
unconditionally submits to the jurisdiction of each such Court for such purpose.
Further, the Borrower waives any right it may have to claim or recover, in any
such suit, action or proceeding, any special, exemplary, punitive, or
consequential damages or any damages other than, or in addition to, actual
damages. THE BORROWER ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH IS A SPECIFIC
AND MATERIAL ASPECT OF THIS NOTE AND THAT THE LENDER WOULD NOT EXTEND CREDIT IF
THE WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF THIS NOTE.
 
12.           Confession of Judgment. Upon Default, the Borrower hereby
irrevocably authorizes the Prothonotary or any attorney of any court of record
in Pennsylvania or elsewhere to appear for and confess judgment against the
Borrower for any and all amounts unpaid hereunder, together with any other
charges, costs and expenses for which Borrower is liable under this Note, and
together with fees of counsel in the reasonable amount of five percent (5%) of
all of the foregoing (but in no event less than $5,000.00) and costs of suit,
releasing all errors and waiving all rights of appeal. If a copy of this Note,
verified by affidavit, shall have been filed in such proceeding, it shall not be
necessary to file the original as a warrant of attorney. The Borrower hereby
waives the right to any stay of execution and the benefit of all exemption laws
now or hereafter in effect. No single exercise of this warrant and power to
confess judgment shall be deemed to exhaust this power, whether or not any such
exercise shall be held by any court to be invalid, voidable or void, but this
power shall continue undiminished and may be exercised from time to time as
often as the Lender shall elect until all sums due hereunder shall have been
paid in full. Interest shall continue to accrue after entry of judgment
hereunder, by confession, default, or otherwise, at the higher of the prevailing
rate of interest under this Note, or the judgment rate of interest under
applicable law. All waivers granted in this paragraph are given to the extent
permitted by the Pennsylvania Rules of Civil Procedure.
 
13.           NOTICE: THIS NOTE CONTAINS, AT PARAGRAPH 12, A WARRANT OF ATTORNEY
TO CONFESS JUDGMENT AGAINST THE BORROWER. IN GRANTING THIS WARRANT OF ATTORNEY
TO CONFESS JUDGMENT AGAINST THE BORROWER, THE BORROWER HEREBY KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY, AND ON THE ADVICE OF SEPARATE COUNSEL OF THE
BORROWER, UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS THE BORROWER HAS OR MAY HAVE
TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES, THE COMMONWEALTH OF PENNSYLVANIA,
OR OF ANY OTHER STATE.
 
BORROWER:
 
OCEAN THERMAL ENERGY CORPORATION
 
By: /s/ Stephen Oney, PhD
Name: Stephen Oney, PhD
Title: Director & Chief Science Officer
 
3
 
 

 
 
DISCLOSURE FOR CONFESSION OF
JUDGMENT AND EXECUTION FOR NON-INDIVIDUALS
 
DATE: February 10, 2012
 
1.             TODAY, THE UNDERSIGNED FIRM IS EXECUTING A PROMISSORY NOTE AND
OTHER RELATED INSTRUMENTS FOR $1,000,000, OBLIGATING THE UNDERSIGNED FIRM TO PAY
THAT AMOUNT.
 
2.             A REPRESENTATIVE OF THE LENDER (OR OUR INDEPENDENT LEGAL COUNSEL)
(THE “REPRESENTATIVE”) HAS EXPLAINED TO US IN OUR CAPACITIES AS A REPRESENTATIVE
OF THE UNDERSIGNED FIRM THAT THE NOTE THE UNDERSIGNED FIRM IS SIGNING CONTAINS
WORDING THAT WOULD PERMIT THE LENDER TO OBTAIN A JUDGMENT AGAINST THE
UNDERSIGNED FIRM AT THE COURTHOUSE. THE REPRESENTATIVE HAS ALSO EXPLAINED TO US
IN OUR CAPACITIES OF PRESIDENT AND SECRETARY RESPECTIVELY OF THE UNDERSIGNED
FIRM THAT THE JUDGMENT MAY BE OBTAINED AGAINST THE UNDERSIGNED FIRM WITHOUT
NOTICE TO THE UNDERSIGNED FIRM AND WITHOUT OFFERING THE UNDERSIGNED FIRM AN
OPPORTUNITY TO DEFEND AGAINST THE ENTRY OF THE JUDGMENT, AND THAT THE JUDGMENT
MAY BE COLLECTED BY ANY LEGAL MEANS.
 
3.             THE REPRESENTATIVE HAS ALSO EXPLAINED TO US IN OUR CAPACITIES AS
A REPRESENTATIVE OF THE UNDERSIGNED FIRM THAT COLLECTION OF THE JUDGMENT MAY BE
ACCOMPLISHED BY THE ISSUANCE OF A WRIT OF EXECUTION, GARNISHMENT, LEVY AND/OR
OTHER EXECUTION PROCEEDINGS WHICH MAY BE COMMENCED AGAINST THE UNDERSIGNED FIRM
BY THE LENDER WITHOUT PRIOR NOTICE AND HEARING AND THAT EXECUTION PROCEEDINGS
MAY INVOLVE THE SEIZURE AND SALE OF THE UNDERSIGNED FIRM’S PROPERTY BY A
SHERIFF, MARSHALL OR OTHER AUTHORITY.
 
4.             IN SIGNING THE NOTE, THE UNDERSIGNED FIRM IS KNOWINGLY,
UNDERSTANDINGLY AND VOLUNTARILY CONSENTING TO THE CONFESSION OF JUDGMENT AND THE
UNDERSIGNED FIRM IS WAIVING THE UNDERSIGNED FIRM’S RIGHTS, TO THE EXTENT
PERMITTED BY LAW, TO RESIST THE ENTRY OF JUDGMENT AGAINST THE UNDERSIGNED FIRM
AT THE COURTHOUSE INCLUDING:
 
(a)           THE RIGHT TO NOTICE AND A HEARING;
(b)           THE RIGHT TO REDUCE OR SET-OFF A CLAIM BY DEDUCTING A CLAIM THE
UNDERSIGNED FIRM MAY HAVE AGAINST THE LENDER (CALLED THE “RIGHT OF
DEFALCATION”);
(c)           RELEASE OF ERROR;
(d)           INQUEST (THE RIGHT TO ASCERTAIN WHETHER THE RENTS AND PROFITS OF
THE UNDERSIGNED FIRM’S REAL ESTATE WILL BE SUFFICIENT TO SATISFY THE JUDGMENT
WITHIN SEVEN YEARS);
(e)           STAY OF EXECUTION;
(f)            EXEMPTION LAWS NOW IN FORCE OR HEREAFTER TO BE PASSED;
(g)           THE RIGHT TO DEFEND AGAINST THE ENTRY OF JUDGMENT AGAINST THE
UNDERSIGNED FIRM.
 
5.             IN SIGNING THE NOTE, THE UNDERSIGNED FIRM IS KNOWINGLY,
UNDERSTANDINGLY AND VOLUNTARILY CONSENTING TO THE ISSUANCE AND PURSUIT AGAINST
THE UNDERSIGNED FIRM OF EXECUTION, GARNISHMENT, LEVY AND/OR OTHER EXECUTION
PROCEEDINGS AND WAIVING THE UNDERSIGNED FIRM’S RIGHTS, TO THE EXTENT PERMITTED
BY LAW, TO NOTICE AND A HEARING PRIOR TO THE ISSUANCE AND PURSUIT OF EXECUTION,
GARNISHMENT, LEVY AND/OR OTHER EXECUTION PROCEEDINGS.
 
6.             THE UNDERSIGNED FIRM CERTIFIES THAT THE UNDERSIGNED FIRM HAS
DISCUSSED THIS DISCLOSURE WITH THE UNDERSIGNED FIRM’S ATTORNEY-AT-LAW AND THE
ATTORNEY-AT-LAW FULLY EXPLAINED TO THE UNDERSIGNED FIRM THE CONTENTS AND MEANING
OF THIS DISCLOSURE.
 
4
 
 

 
 
THE UNDERSIGNED FIRM IS A CORPORATION WHICH IS INCORPORATED UNDER THE LAWS OF
THE STATE OF DELAWARE AND THE UNDERSIGNED INDIVIDUALS ARE THE REPRESENTATIVES OF
THE UNDERSIGNED FIRM DULY AUTHORIZED TO EXECUTE THIS DISCLOSURE ON BEHALF OF THE
UNDERSIGNED FIRM. WE CERTIFY THAT THE BLANKS IN THIS DISCLOSURE WERE FILLED IN
WHEN WE INITIALED AND SIGNED IT, AND THAT THE UNDERSIGNED FIRM RECEIVED A COPY
OF THE DISCLOSURE AT THE TIME OF SIGNING.
 
TERMS USED HEREIN SHALL BE CONSTRUED AS USED AND/OR DEFINED IN THE NOTE.
 
NAME OF FIRM:
OCEAN THERMAL ENERGY CORPORATION
 
 
 
By: /s/ Stephen Oney, PhD
 
Name: Stephen Oney, PhD
 
Title: Director & Chief Science Officer

 
STATE OF HAWAII
)
 
ss.
CITY AND COUNTY OF HONOLULU
)

 
On this 13th day of February, 2012, before me appeared STEPHEN ONEY, PHD, to me
personally known, who being by me duly sworn, did say that he is the Director &
Chief Science Officer of OCEAN THERMAL ENERGY CORPORATION, a Delaware
corporation; and that said instrument was signed on behalf of OCEAN THERMAL
ENERGY CORPORATION, and that said officer acknowledged said instrument to be the
fee act and deed of OCEAN THERMAL ENERGY CORPORATION.
 
/s/ Luz D. Casiles
Print Name: Luz D. Casiles
Notary Public, State of Hawaii
My commission expires: 6/2/2014

 
NOTARY CERTIFICATION STATEMENT
 
Document Identification or Description:
DISCLOSURE FOR CONFESSION OF JUDGMENT AND EXECUTION FOR NON-INDIVIDUALS
(Put title of document, together with Apt. No. and Name of Project)
Document Date: 2/13/2012
No. of Pages: 7 Jurisdiction: First Circuit (in which notarial act is performed)
/s/ Luz D. Casiles
Signature of Notary
Date of Notarization and Certification Statement
[notary stamp]
(Official Stamp or Seal)
Printed Name of Notary: Luz D. Casiles
 
5
 
 

 
WARRANT
 
to Purchase up to 3,295,761 Shares of the
 
Common Stock, $-0- Par Value Per Share,
 
of
 
OCEAN THERMAL ENERGY CORPORATION
 
This is to certify that, for value received, DCO Energy, LLC (“Lender”) or any
permitted transferee (Lender or such transferee being hereinafter called the
“Holder”) is entitled to purchase, subject to the provisions of this Warrant,
from Ocean Thermal Energy Corporation, a Delaware corporation (“OTEC”), at any
time on or after the date hereof, an aggregate of up to 3,295,761 fully paid and
non-assessable shares of common stock, $ -0- par value (the “Common Stock”), of
OTEC at a price per share equal to $0.50, subject to adjustment as herein
provided (the “Exercise Price”).
 
1.             Exercise of Warrant. Subject to the provisions hereof, this
Warrant may be exercised, in whole or in part, or sold, assigned or transferred
at any time or from time to time on or after the date hereof. This Warrant shall
be exercised by presentation and surrender hereof to OTEC at the principal
office of OTEC, accompanied by (i) a written notice of exercise and (ii) payment
to OTEC, for the account of OTEC, of the Exercise Price for the number of shares
of Common Stock specified in such notice. . The Exercise Price for the number of
shares of Common Stock specified in the notice shall be payable in immediately
available funds.
 
Upon such presentation and surrender, OTEC shall issue promptly (and within one
business day if reasonably requested by the Holder) to the Holder or its
assignee, transferee or designee the number of shares of Common Stock to which
the Holder is entitled hereunder. OTEC covenants and warrants that such shares
of Common Stock, when so issued, will be duly authorized, validly issued, fully
paid and non-assessable, and free and clear of all liens and encumbrances.
 
If this Warrant is exercised in part only, OTEC shall, upon surrender of this
Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the shares of Common
Stock issuable hereunder. Upon receipt by OTEC of this Warrant, in proper form
for exercise, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that the
stock transfer books of OTEC may then be closed or that certificates
representing such shares of Common Stock shall not then be actually delivered to
the Holder. OTEC shall pay all expenses, and any and all United States federal,
state and local taxes and other charges, that may be payable in connection with
the preparation, issuance and delivery of stock certificates pursuant to this
Paragraph 1 in the name of the Holder or its assignee, transferee or designee.
 
2.             Reservation of Shares; Preservation of Rights of Holder. OTEC
shall at all times while this Warrant is outstanding and unexercised, maintain
and reserve, free from preemptive rights, such number of authorized but unissued
shares of Common Stock as may be necessary so that this Warrant may be exercised
without any additional authorization of Common Stock after giving effect to all
other options, warrants, convertible securities and other rights to acquire
shares of Common Stock at the time outstanding. OTEC further agrees that (i) it
will not, by charter amendment or through reorganization, consolidation, merger,
dissolution or sale of assets, or by any other voluntary act or omission, avoid
or seek to avoid the observance or performance of any of the covenants,
stipulations or conditions to be observed or performed hereunder, and (ii) it
will promptly take all action reasonably necessary to protect the rights of the
Holder against dilution as provided herein.
 
1
 
 

 
 
3.             Fractional Shares. OTEC shall not be required to issue any
fractional shares of Common Stock upon exercise of this Warrant. In lieu of any
fractional shares, the Holder shall be entitled to receive an amount in cash
equal to the amount of such fraction multiplied by the Exercise Price.
 
4.             Exchange or Loss of Warrant. This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof at the principal office of OTEC for other warrants of different
denominations entitling the Holder to purchase, in the aggregate, the same
number of shares of Common Stock issuable hereunder. The term “Warrant” as used
herein includes any warrants for which this Warrant may be exchanged. Upon
receipt by OTEC of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of reasonably satisfactory indemnification, and upon surrender and
cancellation of this Warrant, if mutilated, OTEC will execute and deliver a new
Warrant of like tenor and date.
 
5.             Adjustment. The number of shares of Common Stock issuable upon
the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time as provided in this Paragraph.
 
(A)           Stock Dividends, etc.
 
(1)           Stock Dividends. In case OTEC shall pay or make a dividend or
other distribution on any class of capital stock of OTEC payable in Common
Stock, the number of shares of Common Stock issuable upon exercise of this
Warrant shall be increased by multiplying such number of shares by a fraction of
which the denominator shall be the number of shares of Common Stock outstanding
at the close of business on the day immediately preceding the date of such
distribution and the numerator shall be the sum of such number of shares and the
total number of shares of Common Stock constituting such dividend or other
distribution, such increase to become effective immediately after the opening of
business on the day following such distribution.
 
(2)           Subdivisions. In case outstanding shares of Common Stock shall be
subdivided into a greater number of shares of Common Stock, the number of shares
of Common Stock issuable upon exercise of this Warrant at the opening of
business on the day following the day upon which such subdivision becomes
effective shall be proportionately increased, and, conversely, in case
outstanding shares of Common Stock shall each be combined into a smaller number
of shares of Common Stock, the number of shares of Common Stock issuable upon
exercise of this Warrant at the opening of business on the day following the day
upon which such combination becomes effective shall be proportionately
decreased, such increase or decrease, as the case may be, to become effective
immediately after the opening of business on the day following the date upon
which such subdivision or combination becomes effective.
 
(3)           Reclassifications. The reclassification of Common Stock into
securities (other than Common Stock) and/or cash and/or other consideration
shall be deemed to involve a subdivision or combination, as the case may be, of
the number of shares of Common Stock outstanding immediately prior to such
reclassification into the number or amount of securities and/or cash and/or
other consideration outstanding immediately thereafter and the effective date of
such reclassification shall be deemed to be “the day upon which such subdivision
becomes effective,” or “the day upon which such combination becomes effective,”
as the case may be, within the meaning of clause (2) above.
 
2
 
 

 
 
(4)           Optional Adjustments. OTEC may make such increases in the number
of shares of Common Stock issuable upon exercise of this Warrant, in addition to
those required by this subparagraph (A), as shall be determined by its Board of
Directors to be advisable in order to avoid taxation so far as practicable of
any dividend of stock or stock rights or any event treated as such for federal
income tax purposes to the recipients.
 
(5)           Adjustment to Exercise Price. Whenever the number of shares of
Common Stock issuable upon exercise of this Warrant is adjusted as provided in
this Paragraph 5(A), the Exercise Price shall be adjusted by a fraction in which
the numerator is equal to the number of shares of Common Stock issuable prior to
the adjustment and the denominator is equal to the number of shares of Common
Stock issuable after the adjustment, rounded to the nearest cent.
 
(B)           Certain Sales of Common Stock.
 
(1)           Adjustment to Shares Issuable. If and whenever OTEC sells or
otherwise issues (other than under circumstances in which Paragraph 5(A)
applies) any shares of Common Stock, the number of shares of Common Stock
issuable upon exercise of this Warrant shall be increased by multiplying such
number of shares by a fraction, the denominator of which shall be the number
shares of Common Stock outstanding at the close of business on the day
immediately preceding the date of such sale or issuance and the numerator of
which shall be the sum of such number of shares and the total number of shares
constituting such sale or other issuance, such increase to become effective
immediately after the opening of business on the day following such sale or
issuance.
 
(2)           Adjustment to Exercise Price. If and whenever OTEC sells or
otherwise issues any shares of Common Stock (excluding any stock dividend or
other issuance not for consideration to which Paragraph 5(A) applies or shares
of Common Stock issued or issuable in connection with awards granted under the
OTEC Stock Option Plans) for a consideration per share which is less than the
Exercise Price at the time of such sale or other issuance, then in each such
case the Exercise Price shall be forthwith changed (but only if a reduction
would result) to the price (calculated to the nearest cent) determined by
dividing: (i) an amount equal to the sum of (aa) the number of shares of Common
Stock outstanding immediately prior to such issue or sale, multiplied by the
then effective Exercise Price, plus (bb) the total consideration, if any,
received and deemed received by OTEC upon such issue or sale, by (ii) the total
number of shares of Common Stock outstanding immediately after such issue or
sale.
 
(C)           Definition. For purposes of this Paragraph 5, the term “Common
Stock” shall include (1) any shares of OTEC of any class or series which has no
preference or priority in the payment of dividends or in the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of OTEC and which is not subject to redemption by OTEC, and (2) any rights or
options to subscribe for or to purchase shares of Common Stock or any stock or
securities convertible into or exchangeable for shares of Common Stock (such
convertible or exchangeable stock or securities being hereinafter called
“Convertible Securities”), whether or not such rights or options or the right to
convert or exchange any such Convertible Securities are immediately exercisable.
For purposes of any adjustments made under Paragraph 5(A) or 5(B) as a result of
the distribution, sale or other issuance of rights or options or Convertible
Securities, the number of shares of Common Stock outstanding after or as a
result of the occurrence of events described in Paragraph 5(A)(1) or 5(B)(1)
shall be calculated by assuming that all such rights, options or Convertible
Securities have been exercised for the maximum number of shares issuable
thereunder.
 
3
 
 

 
 
6.             Notice. Whenever the number of shares of Common Stock for which
this Warrant is exercisable is adjusted as provided in Paragraph 5, OTEC shall
promptly compute such adjustment and mail to the Holder a certificate, signed by
the principal financial officer of OTEC, setting forth the number of shares of
Common Stock for which this Warrant is exercisable as a result of such
adjustment having become effective.
 
7.             Rights of the Holder.
 
(A)          Without limiting the foregoing or any remedies available to the
Holder, it is specifically acknowledged that the Holder would not have an
adequate remedy at law for any breach of the provisions of this Warrant and
shall be entitled to specific performance of OTEC’s obligations under, and
injunctive relief against any actual or threatened violation of the obligations
of any person subject to, this Warrant.
 
(B)           The Holder shall not, by virtue of its status as Holder, be
entitled to any rights of a stockholder in OTEC.
 
8.             Termination. This Warrant and the rights conferred hereby shall
terminate on February 3, 2015.
 
9.             Governing Law. This Warrant shall be deemed to have been
delivered in, and shall be governed by and interpreted in accordance with the
substantive laws of, the Commonwealth of Pennsylvania, except to the extent that
Delaware law may govern certain aspects of this Warrant as it relates to OTEC.
 
Dated: February 10, 2012
OCEAN THERMAL ENERGY CORPORATION
 
 
 
By: /s/ Stephen Oney, PhD
 
Name: Stephen Oney, PhD
 
Title: Director & Chief Science Officer

FORBEARANCE AND LOAN EXTENSION AGREEMENT
 
 This FORBEARANCE AND LOAN EXTENSION AGREEMENT (this “Amendment”), is entered
into this 1st day of April, 2016, by and between OCEAN THERMAL ENERGY
CORPORATION, a Delaware corporation with an address of 800 South Queen Street,
Lancaster, PA 17603 (the “Borrower”), and DCO ENERGY, LLC, a New Jersey limited
liability company with offices at 5429 Harding Highway, Building 500, Mays
Landing, New Jersey 08330 (the “Lender”), on the following:
 
Premises
 
 Borrower and Lender entered into that certain Loan Agreement as of February 10,
2012 (the “Loan Agreement”), providing for a loan of $1,000,000 from Lender to
Borrower (the “Loan”). The obligation to repay the Loan is evidenced by that
certain Promissory Note of even date executed and delivered by Borrower to
Lender (the “Note”). The obligations evidenced by the Loan Agreement and Note
are secured by a lien created under a Security Agreement dated as of the date of
the Note and Loan Agreement. As additional consideration for the Loan, Borrower
granted to Lender a warrant to purchase 3,295,761 shares of Borrower’s common
stock at a price of $0.50 per share at any time on or before February 3, 2015
(the “Warrant”). The Loan Agreement, the Note, the Security Agreement, and the
Warrant are together referred to as the “Loan Documents.” Pursuant to the terms
of the Loan Documents, the Note was payable in full on or before February 3,
2015. The Note was not paid when due and is now in default.
 
 Lender desires to forbear from seeking collection of the Note and exercising
its remedies under the Loan Documents in order to enhance its financial recovery
and obtain an extension of the Warrant.
 
Agreement
 
 NOW THEREFORE, for and in consideration of the foregoing premises, which are
incorporated herein by reference, the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows.
 
 1.           Confirmation of Indebtedness. Borrower confirms the indebtedness
due Lender under the Loan Documents.
 
 2.           Waiver of Default. Lender waives Borrower’s default as of the date
of this Amendment under the Loan Documents and agrees not to take any action or
seek any remedy or relief under any of the Loan Documents arising from the
non-payment by Borrower of the Note and Loan as of the date hereof.
 
 3.           Forbearance and Extension. Lender shall forbear from collecting
the Loan and Note under the Loan Documents or exercising any right or remedy
thereunder as of the date hereof and extends the due date for repayment of the
Loan and the payment of the Note to February 3, 2017. The Lender shall mark
conspicuously on the original of the Note in Lender’s possession the foregoing
extension or, at the request of the Borrower, execute and deliver to Borrower an
amendment or allonge to be affixed to the Note further evidencing such
extension.
 
 4.           Extension of Warrant. Borrower extends the expiration date of the
Warrant so that it evidences the right of the Lender to purchase 3,295,761
shares of Borrower’s common stock at a price of $0.50 per share at any time on
or before February 3, 2017. At the request of Lender, Borrower will execute and
deliver to Lender a new replacement Warrant reflecting these revised terms
against surrender of the original Warrant.
 
 
 
 
 
 
 5.           Confirmation of Loan Documents. Except as expressly modified by
the terms of this Amendment, the terms, covenants, conditions, representations,
and warranties, and each of them, shall remain in full force and effect.
 
 6.           Signature. This Amendment may be executed in multiple counterparts
of like tenor, each of which shall be deemed an original and all of which taken
together will constitute one and the same instrument. Counterpart signatures of
this Amendment that are manually signed and delivered by a uniquely marked,
computer-generated signature in portable document format (PDF) or other
electronic method shall be deemed to constitute signed original counterparts
hereof and shall bind the parties signing and delivering in such manner and
shall be the same as the delivery of an original.
 
 DATED as of the year and date first above written by the undersigned duly
authorized signatories.
 
BORROWER:
 
OCEAN THERMAL ENERGY CORPORATION
 
By: /s/ Jeremy Feakins
Name: Jeremy Feakins
Title: Chairman & CEO
 
LENDER
 
DCO ENERGY, LLC
 
By: /s/ Frank DiCola
Name: Frank DiCola
Title: President & CEO
 
